 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:21-CR-87 JAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   KEVIN LESTER WISE,                                 DATE: July 6, 2021
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on July 6, 2021.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 September 14, 2021, and to exclude time between July 6, 2021, and September 14, 2021, under Local

23 Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes over eight gigabytes of evidence in electronic form, including forensic device

27          extractions, reports of investigation and related documents, audio recordings, and criminal

28          history documents. All of this discovery has been either produced directly to counsel and/or


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1           made available for inspection and copying.

 2                  b)      Counsel for defendant desires additional time to consult with his client, review the

 3           discovery, discuss potential resolutions with his client, and otherwise prepare for trial.

 4                  c)      Counsel for defendant believes that failure to grant the above-requested

 5           continuance would deny him/her the reasonable time necessary for effective preparation, taking

 6           into account the exercise of due diligence.

 7                  d)      The government does not object to the continuance.

 8                  e)      Based on the above-stated findings, the ends of justice served by continuing the

 9           case as requested outweigh the interest of the public and the defendant in a trial within the

10           original date prescribed by the Speedy Trial Act.

11                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12           et seq., within which trial must commence, the time period of July 6, 2021 to September 14,

13           2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

14           T4] because it results from a continuance granted by the Court at defendant’s request on the basis

15           of the Court’s finding that the ends of justice served by taking such action outweigh the best

16           interest of the public and the defendant in a speedy trial.

17 //

18

19 //

20

21 //

22

23 //

24

25 //

26

27 //

28

        STIPULATION REGARDING EXCLUDABLE TIME              2
        PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: July 1, 2021                                     PHILLIP A. TALBERT
 7                                                           Acting United States Attorney
 8
                                                             /s/ ADRIAN T. KINSELLA
 9                                                           ADRIAN T. KINSELLA
                                                             Assistant United States Attorney
10

11
     Dated: July 1, 2021                                     /s/ TIMOTHY ZINDEL
12                                                           TIMOTHY ZINDEL
13                                                           Assistant Federal Defender
                                                             Counsel for Defendant
14                                                           KEVIN LESTER WISE

15

16

17                                         FINDINGS AND ORDER

18          IT IS SO FOUND AND ORDERED this 1st day of July, 2021.

19
                                                      /s/ John A. Mendez
20                                                    THE HONORABLE JOHN A. MENDEZ
21                                                    UNITED STATES DISTRICT COURT JUDGE

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
